FILED
                             FOR PUBLICATION                  SEP 03 2008

                                                          MOLLY C. DWYER, CLERK
                  UNITED STATES COURT OF APPEALS           U .S. C O U R T OF APPE ALS




                          FOR THE NINTH CIRCUIT



CASCADE HEALTH SOLUTIONS FKA            No. 05-35627
MCKENZIE-WILLIAMETTE
HOSPITAL, an Oregon nonprofit           D.C. No. CV-02-06032-ALH
corporation,                            District of Oregon,
                                        Portland
        Plaintiff - Appellant,

 v.                                     ORDER VACATING PRIOR
                                        ORDER CERTIFYING
PEACEHEALTH, a Washington State         QUESTION TO THE SUPREME
nonprofit corporation,                  COURT OF OREGON, AND
                                        FOR ISSUANCE OF MANDATE
        Defendant - Appellee,

      and

PACIFICSOURCE HEALTH PLANS,

        Defendant,

REGENCE BLUECROSS BLUESHIELD
OF OREGON; PROVIDENCE HEALTH
PLAN; MCKENZIE-WILLIAMETTE
REGIONAL MEDICAL CENTER
ASSOCIATES, LLC,

        Defendant-Intervenors.



MCKENZIE-WILLAMETTE                     No. 05-35640
HOSPITAL,
        Plaintiff - Appellee,     D.C. No. CV-02-06032-HA
                                  District of Oregon,
 v.                               Portland

PEACEHEALTH, a Washington State
nonprofit corporation,

        Defendant - Appellant,

      and

PACIFICSOURCE HEALTH PLANS,

        Defendant,

REGENCE BLUECROSS BLUESHIELD
OF OREGON; PROVIDENCE HEALTH
PLAN; MCKENZIE-WILLIAMETTE
REGIONAL MEDICAL CENTER
ASSOCIATES, LLC,

        Defendant-Intervenors.



MCKENZIE-WILLAMETTE               No. 05-36153
HOSPITAL,
                                  D.C. No. CV-02-06032-HA
        Plaintiff - Appellee,     District of Oregon,
                                  Portland
 v.

PEACEHEALTH, a Washington State
nonprofit corporation,

        Defendant - Appellant.
MCKENZIE-WILLAMETTE                                No. 05-36202
HOSPITAL, an Oregon nonprofit
corporation,                                       D.C. No. CV-02-06032-HA

          Plaintiff - Appellant,

  v.

PEACEHEALTH,

          Defendant - Appellee.



Before: GOULD, PAEZ, and RAWLINSON, Circuit Judges.


       On August 25, 2008, this Court was advised that the parties have resolved

the dispute that gave rise to this appeal. In light of this resolution, the motion to

vacate certification and for mandate is GRANTED. Our prior Order Certifying

Question To The Supreme Court Of Oregon is hereby VACATED. The question

certified to the Oregon Supreme Court shall be withdrawn and our clerk of court

shall transmit a copy of this order to the Oregon Supreme Court with advice that

we withdraw our certified question which is now moot in light of the parties’

resolution of the appeal. Also, the clerk of our court is instructed to issue the

mandate in this case.
-4-